REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 5/9/2022.

Terminal Disclaimer
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10782505 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 16 and 23, the closest prior art are US 20170023769 of Jo, US 20140043695 of Hsu et al and US 20160124192 of Koreeda.

Regarding Claims 1, 17 and 24, Jo teaches an imaging lens assembly comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element; wherein at least one of an object-side surface and an image-side surface of at least one of the six lens elements comprises at least one inflection point; at least one of the six lens elements is made of plastic material; wherein a maximum refractive index of the six lens elements of the imaging lens assembly is Nmax, a focal length of the imaging lens assembly is f, a maximum image height of the imaging lens assembly is ImgH, and the following conditions are satisfied: 1.64 < Nmax  < 1.75; 2.60 < f/ImgH  < 10.0. Hsu teaches an optical photographing lens system, comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element; wherein at least one of an object-side surface and an image-side surface of at least one of the six lens elements comprises at least one inflection point; at least one of the six lens elements is made of plastic material. Koreeda teaches an imaging optical system, comprising six lens elements, wherein lenses can have Abbe numbers smaller than 20.

But none of them teaches that wherein each of at least two of the six lens elements has an Abbe number smaller than 20.0.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an imaging lens assembly comprising:
wherein each of at least two of the six lens elements has an Abbe number smaller than 20.0,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-15 are also allowed due to their dependence on claim 1.
Claims 17-22 are also allowed due to their dependence on claim 16.
Claims 24-29 are also allowed due to their dependence on claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872